United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        September 3, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                           No. 02-30637
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

WILLIE LEE CLAY SENIGAL, also known as Willie Lee
Clay, also known as Willie Clay Parker, also
known as Murkel Parker,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 01-CR-36-ALL
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Willie Lee Clay Senigal was convicted on all counts of a 14-

count superceding indictment.   On appeal, she challenges only

four counts of wire fraud.   Senigal operated a beauty parlor and

cosmetology school in Baton Rouge, Louisiana.    Senigal used the

wires to procure insurance for the business and then filed a

fraudulent claim against that insurance.    The only question on

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30637
                                -2-

appeal is whether the evidence admitted at trial is sufficient to

show that Senigal had the specific intent to defraud when she

obtained the insurance.

     The standard for evaluating the sufficiency of the evidence

is "whether any reasonable trier of fact could have found that

the evidence established the essential elements of the crime

beyond a reasonable doubt."    United States v. Ortega Reyna, 148

F.3d 540, 543 (5th Cir. 1998).   This court considers the evidence

in the light most favorable to the Government, including all

reasonable inferences that can be drawn from the evidence.

United States v. Bermea, 30 F.3d 1539, 1551 (5th Cir. 1994).

Intent to defraud is established if the defendant acted knowingly

and with the specific intent to deceive, ordinarily for the

purpose of causing some financial loss to another or bringing

about some financial gain to himself.     United States v. Saks, 964

F.2d 1514, 1518 (5th Cir. 1992).   Proof of such intent can arise

by inference from all of the facts and circumstances surrounding

the transactions.   United States v. Ismoila, 100 F.3d 380, 387

(5th Cir. 1996)(wire fraud).

     The evidence is sufficient to allow a jury to infer that she

obtained the insurance with the specific intent to further her

scheme to file a fraudulent claim.   Senigal was in need of money

to support her business.   Senigal defrauded a bank in an effort

to obtain the money.   Senigal acted urgently in her attempt to

secure insurance on a building from which she knew she was about
                           No. 02-30637
                                -3-

to be evicted.   Less than a month later, Senigal filed a

fraudulent insurance claim.   Taken together, these facts would

allow a jury to infer that Senigal procured the insurance with

the specific intent to file a fraudulent claim for financial

gain.   See Saks, 964 F.2d at 1518; Ismoila, 100 F.3d at 387.

Having shown that obtaining the insurance was part of the scheme

to file a fraudulent claim, there is no dispute that Senigal used

the wires to further that scheme.   United States v. Aggarwal, 17

F.3d 737, 740 (5th Cir. 1994).   Senigal’s conviction is AFFIRMED.